Citation Nr: 1300257	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  06-25 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with complications of hypertension and bilateral retinopathy.  

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and an April 2010 rating decision from the RO in Atlanta, Georgia.  Jurisdiction over the clams file is currently held by the Atlanta RO.   

In September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The issue of entitlement to an increased rating for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities have a combined evaluation for compensation of 90 percent.  

2.  The Veteran's service connected disabilities preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.




CONCLUSION OF LAW

The criteria for an award of a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an award of TDIU is warranted as he is unemployable due to service-connected diabetes, peripheral neuropathy of the lower extremities, and hypertensive heart disease.  VA will grant a TDIU when the evidence shows that the veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is currently service-connected for peripheral neuropathy of the left lower extremity, rated as 40 percent disabling, peripheral neuropathy of the right lower extremity, rated as 40 percent disabling, a hiatal hernia, rated as 30 percent disabling, hypertensive heart disease, rated as 30 percent disabling, diabetes mellitus, rated as 20 percent disabling, residuals of a nose fracture, rated as noncompensably disabling, and erectile dysfunction, also rated as noncompensably disabling.   The combined evaluation for compensation is 90 percent.  The Veteran therefore meets the minimum schedular criteria for a grant of TDIU.  See 38 C.F.R. § 4.16(a) (2012) (if there are two or more service-connected disabilities, there shall be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more).  

The record establishes that the Veteran was last employed by Architectural Innovators from 1987 to June 2008 as a cabinet builder.  The December 2009 VA Form 21-8940 indicates that he completed four years of high school, but has no other applicable training or educational experience.  During a June 2011 VA examination, the Veteran reported that he had recently found some work as a cabinet builder, but he did not indicate that this employment was full time or permanent.  He also testified in September 2012 that he was unable to continue in his previous full-time employment as a cabinet maker due to his disabilities, despite the characterization of his work as supervisory in nature and not involving physical labor.  

After review of the evidence of record, the Board finds that the Veteran is unemployable due to his service-connected disabilities as he is precluded from performing gainful employment for which his education and occupational experience would otherwise qualify him.  The Veteran is service-connected for several serious disabilities including severe peripheral neuropathy of lower extremities, hypertensive heart disease, and diabetes mellitus.  Although a June 2011 VA examiner concluded that the Veteran's service-connected disabilities did not preclude light duty or sedentary employment, the Board notes that the Veteran's past work experience has been exclusively as a cabinet builder.  He has no education or training beyond the high school level and credibly testified he was unable to perform the duties of his last full time employment after June 2008, even though the work was mostly sedentary in nature.  

The Board finds that the evidence of record establishes that the Veteran's service-connected disabilities have rendered him unemployable.  In reaching this conclusion, the Board has considered the Veteran's educational and industrial background which is limited to a high school education and past work experience as a cabinet builder.  Therefore, the Board finds that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities and should be rated as totally disabled.  

The Board also finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to TDIU is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to an increased rating for diabetes mellitus.  The Veteran's diabetes was last examined by VA in June 2011.  During the September 2012 hearing, the Veteran testified that his diabetes had worsened in severity and recently required an increase in medication.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, upon remand, the Veteran should be provided a new VA examination to determine the current severity of his diabetes mellitus and associated complications. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination with an appropriate examiner to determine the severity of the service-connected diabetes mellitus.  The claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  
All tests and studies deemed necessary by the examiner should be performed.  The examiner should also specifically address: 

a)  whether the Veteran's diabetes mellitus requires insulin, restricted diet, and the regulation of occupational and recreational activities; 

b)  whether the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions.  If so, the examiner should note the number of hospitalizations per year or number of visits to a diabetic care provider required as a result of such episodes; and/or, 

c)  whether the Veteran's diabetes mellitus requires more than one daily injection of insulin or involves the progressive loss of weight and strength. 

A complete rationale should be provided for all expressed opinions.

2.  Readjudicate the Veteran's claim with consideration of all evidence.   If the benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


